                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

G.S., by and through his              : CIVIL ACTION
parents, F.S and J.S,                 : NO. 18-04104
                                      :
Plaintiff,                            :
                                      :
v.                                    :
                                      :
ROSE TREE MEDIA SCHOOL                :
DISTRICT, JAMES WIGO, ELEANOR         :
DIMARINO-LINNEN, RALPH                :
HARRISON, ROBERT SALLADINO,           :
and KATHERINE WHITE,                  :
                                      :
Defendants.                           :

                          M E M O R A N D U M

EDUARDO C. ROBRENO, J.                            JUNE 21, 2019


I.   INTRODUCTION

          Plaintiff in this case, G.S., is a 17-year-old high

school student who was expelled from Penncrest High School in

Media, Pennsylvania.     ECF No. 8.    On Sunday, April 1, 2018, G.S.

posted lyrics from the song “Snap” by the band Spite to his

Snapchat account.   Id. ¶ 38.    Defendants aver that G.S.’s post

stated:


                Everyone, I despise everyone!
                Fuck you, eat shit, blackout, the world is a
                graveyard!
                All of you, I will fucking kill off all of
                you!
                This is me, this is my, snap!
ECF No. 13-1 at 3 (emphasis added) (erroneously omitting the

word “off”); ECF No. 6-2 (purportedly an image of the Snapchat

post); see also ECF No. 8 ¶ 40.


            According to G.S., one or more of his 65 Snapchat

followers reposted his Snapchat post to other social media

platforms, including Instagram and Facebook.          ECF No. 8 ¶ 41.

Then another person reposted the text again but added the words

“@penncrest_students,” transforming the post into a “direct

threat.”    Id. ¶ 19.   This “doctored post” then made the rounds

on social media platforms.     Id. ¶ 42.


            The same day, Pennsylvania State Police interviewed

G.S. and his family.     Id. ¶ 43.       G.S. was taken into custody.

Id. ¶ 44.   The School District was told by the police that G.S.

was in custody, but the School District did not inform the

school community of that fact until after the start of the

school day on Monday, April 2, 2018.          Id. ¶¶ 44-47.


            G.S. was suspended from school for 10 days and then

expelled on August 23, 2018 after expulsion proceedings.          Id.

¶¶ 48, 59-60; see also ECF No. 11-1 Ex. 1 (adjudication of the

Board of School Directors).     G.S. claims that the school had no

basis to expel him, rather the school was retaliating against

him for his successful assertion of his federal rights under the

McKinney-Vento Act in a previous lawsuit.          ECF No. 8 ¶ 21.   G.S.
                                     2
also claims that the school had previously made and then

repeated false accusations that he had made a school shooting

threat.    Id. ¶¶ 25-28.


           G.S. brought multiple causes of action in his First

Amended Complaint.    Seven are federal claims brought under

federal question jurisdiction, and two are state law claims that

are brought under supplemental jurisdiction.    G.S. variously

alleges Defendants:   violated his rights under the First and

Fourteenth Amendments (Counts I to VI), including punishing him

despite his making protected speech, and enforcing facially and

as-applied overbroad and vague content restrictions; retaliated

against him for his previous successful assertion of his civil

rights under the McKinney-Vento Act (Count VII); deprived him of

due process under Pennsylvania law during the suspension and

expulsion proceedings (Count VIII); and defamed him on several

occasions, beginning in 2015 (Count IX).


           Defendants filed an Answer, and then moved for

Judgment on the Pleadings on just the state law claims, Counts

VIII and IX.   ECF Nos. 11, 13.   Defendants’ briefing included a

near half-alphabet of arguments, from A to K, in support of

dismissing or limiting the two state law claims.    ECF No. 13-1

at 7-29.   G.S. opposed the motion, and Defendants filed a Motion

for Leave to File a Reply.   ECF Nos. 17, 18.

                                  3
         Argument “A” raised by Defendants asserted that Count

VIII was “a supposed appeal of the School Board’s adjudication

expelling G.S. as a student.”   ECF No. 13-1 at 7-11.   Defendants

argued that under Pennsylvania law, a student wishing to appeal

a school board’s expulsion decision must file an action in the

appropriate state court of common pleas.   Id. at 10 n.3.


         In light of the issues raised in Defendants’ Argument

“A,” the Court issued a Rule to Show Cause “as to whether the

Court should find that Younger abstention applies to this case.”

ECF No. 20 ¶ 1.   The parties responded to the Rule to Show

Cause, and the issue is ripe for disposition.   ECF Nos. 21, 22.


         After careful consideration of the procedural

background of this case, Pennsylvania law regarding school

hearings and appeals therefrom, and jurisdictional constraints

imposed by Supreme Court and Third Circuit precedent, the Court

finds that Younger abstention is necessary and the Court cannot

proceed to hear any of the federal claims in Counts I to VII or

the state law claim in Count VIII.   As a result, the entire case

must be dismissed because the Court lacks jurisdiction over the

remaining defamation claim in Count IX.




                                 4
II.   LAW

      A.    Younger Abstention

            The doctrine of Younger abstention, Younger v. Harris,

401 U.S. 37 (1971), provides that as a matter of policy a

federal court must abstain from deciding matters where the

federal court’s decision would cause undue interference with

pending state proceedings.    See Sprint Commc’ns, Inc. v. Jacobs,

571 U.S. 69, 72-73 (2013); New Orleans Pub. Serv., Inc. v.

Council of City of New Orleans, 491 U.S. 350, 359 (1989)

(“NOPSI”) (“[T]here are some classes of cases in which the

withholding of authorized equitable relief because of undue

interference with state proceedings is ‘the normal thing to

do.’”) (quoting Younger, 401 U.S. at 45); Lazaridis v. Wehmer,

591 F.3d 666, 670 (3d Cir. 2010) (“In certain circumstances,

district courts must abstain from exercising jurisdiction over a

particular claim where resolution of that claim in federal court

would offend principles of comity by interfering with an ongoing

state proceeding.”).


            Younger abstention is founded on “the principles of

equity, comity, and federalism that must restrain a federal

court when asked to enjoin a state court proceeding.”    Mitchum

v. Foster, 407 U.S. 225, 243 (1972).   Comity is the “proper

respect for state functions,” and recognizes “the fact that the

entire country is made up of a Union of separate state
                                  5
governments, and a continuance of the belief that the National

Government will fare best if the States and their institutions

are left free to perform their separate functions in their

separate ways.”    Younger, 401 U.S. at 44.     Comity reflects a

proper “sensitivity to the legitimate interests of both State

and National Governments, and in which the National Government,

anxious though it may be to vindicate and protect federal rights

and federal interests, always endeavors to do so in ways that

will not unduly interfere with the legitimate activities of the

States.”   Id.


           The doctrine of Younger abstention originally

concerned only “parallel, pending state criminal proceeding.”

Sprint, 571 U.S. at 72.       The Supreme Court has extended the

doctrine to cover “particular state civil proceedings that are

akin to criminal prosecutions or that implicate a State’s

interest in enforcing the orders and judgments of its courts.”

Id. at 72–73 (citations omitted).


           The Supreme Court recently revisited the application

of the doctrine in Sprint.       Sprint teaches that the scope of

Younger is not so broad that a federal court should routinely

abstain merely because there are pending state court

proceedings.     Id. at 73.    Rather, the circumstances that fit

within the Younger doctrine are “exceptional” and are limited in

                                     6
scope to “state criminal prosecutions, civil enforcement

proceedings, and civil proceedings involving certain orders that

are uniquely in furtherance of the state courts’ ability to

perform their judicial functions.”      Id. at 73, 78 (internal

quotation marks omitted) (quoting NOPSI, 491 U.S. at 368).

Indeed, a federal court having jurisdiction over a case has a

“virtually unflagging” “‘obligation’ to hear and decide [that]

case.”   Id. at 77 (quoting Colo. River Water Conservation Dist.

v. United States, 424 U.S. 800, 817 (1976)).


         The types of civil enforcement proceedings to which

Younger might apply are those that are “akin to a criminal

prosecution in important respects.”         See id. at 79 (quotation

marks omitted) (quoting Huffman v. Pursue, Ltd., 420 U.S. 592,

604 (1975)).    As the Supreme Court explained, “[s]uch

enforcement actions are characteristically initiated to sanction

the federal plaintiff, i.e., the party challenging the state

action, for some wrongful act.”       Id.   In these types of cases,

“a state actor is routinely a party to the state proceeding and

often initiates the action” in its sovereign capacity.         Id.

Furthermore, “[i]nvestigations are commonly involved, often

culminating in the filing of a formal complaint or charges.”

Id. at 79-80.   A court should “also consider whether the State

could have alternatively sought to enforce a parallel criminal


                                  7
statute” for the federal plaintiff’s conduct.    ACRA Turf Club,

LLC v. Zanzuccki, 748 F.3d 127, 138 (3d Cir. 2014) (citing

Huffman, 420 U.S. at 604).


         Once a federal court has determined that there are

state proceedings bearing the appropriate character, the court

must then consider whether three conditions are met to determine

whether Younger applies:   1) there is an ongoing state judicial

proceeding; 2) the proceeding implicates important state

interests; and 3) the plaintiff has an adequate opportunity in

the state proceeding to raise constitutional issues.   See

Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.

423, 432 (1982).   The three Middlesex conditions are not

dispositive, but are “additional factors appropriately

considered by the federal court before invoking Younger.”

Sprint, 571 U.S. at 81 (emphasis in original).


         When an administrative proceeding is “judicial in

nature from the outset,” it is not necessary for it to have

progressed to review by a state court before Younger can apply.

NOPSI, 491 U.S. at 370 (quoting Ohio Civil Rights Comm’n v.

Dayton Christian Sch., Inc., 477 U.S. 619, 627 (1986)).     “For

Younger purposes, the State’s trial-and-appeals process is

treated as a unitary system, and for a federal court to disrupt

its integrity by intervening in mid-process would demonstrate a

                                 8
lack of respect for the State as sovereign.”    Id. at 369.   “A

necessary concomitant of Younger is that a party wishing to

contest in federal court the judgment of a state judicial

tribunal must exhaust his state appellate remedies before

seeking relief in the District Court.”   Id. (quotation marks and

alterations omitted) (quoting Huffman, 420 U.S. at 608).


         In the Third Circuit, a state proceeding is ongoing or

pending for Younger purposes “where a coercive administrative

proceeding has been initiated by the State in a state forum,

where adequate state-court judicial review of the administrative

determination is available to the federal claimants, and where

the claimants have chosen not to pursue their state-court

judicial remedies, but have instead sought to invalidate the

State’s judgment by filing a federal action.”   O’Neill v. City

of Phila., 32 F.3d 785, 791 (3d Cir. 1994); see also Gentlemen’s

Retreat, Inc. v. City of Phila., 109 F. Supp. 2d 374, 378–79

(E.D. Pa. 2000), aff’d, 276 F.3d 577 (3d Cir. 2001) (“[A]lthough

there is no ongoing action at the present time in any state or

administrative court, defendants have established that there are

‘pending’ judicial proceedings, to which plaintiff was a party

and with which this proceeding would interfere.”).


         In O’Neill, the Third Circuit rejected two federal

plaintiffs’ attempts to circumvent the proper state appeals

                                9
process for appealing the issuance of parking tickets.         O’Neill,

32 F.3d at 786, 790–91.     The two plaintiffs had, at separate

times, requested and received administrative hearings to contest

numerous parking tickets.    Id. at 788.    After failing to

successfully challenge the tickets at the administrative level,

the two plaintiffs did not appeal to the court of common pleas,

as Pennsylvania law provided, but instead filed a lawsuit

against the City of Philadelphia in federal district court

pursuant to § 1983.   Id. at 787-88.     During the litigation, the

district court “declined the City’s invitation to abstain from

exercising jurisdiction over [the] action.”      Id. at 786.

Following partial summary judgment, the City appealed, and the

Third Circuit requested briefing on the Younger issue.         Id. at

786, 789.   The Third Circuit ultimately concluded that “the

district court abused its discretion in refusing to abstain

under Younger and in reaching the merits of [the federal

plaintiffs’] due process claim.”       Id. at 787.   As a result, the

Third Circuit vacated and remanded the case with instructions to

the district court to abstain pursuant to Younger and to dismiss

the complaint.   Id. at 793.


            In applying Younger to administrative proceedings,

the Third Circuit expressly relied on the Supreme Court’s

decision in Huffman by considering that “state appellate review


                                  10
of a state court judgment must be exhausted before federal court

intervention is permitted.”     Id. at 791.   The Third Circuit held

that the aggrieved federal plaintiffs could not “forego state-

court judicial review of the agency’s decision in order to apply

for relief in federal court.”    Id. at 790-91.


         The Third Circuit succinctly explained why the

principles of Younger apply in state administrative proceedings.

“First, federal intervention before a state court has had the

opportunity to review an agency’s decision” casts “an aspersion

on the capabilities and good faith of state appellate courts,”

and is “a disruption of the State’s efforts to protect interests

which it deems important.”     Id. at 791 (quotation marks omitted)

(quoting Huffman, 420 U.S at 608).     Second, federal intervention

that “annul[s] the result of an agency determination . . .

deprive[s] the States of a function which quite legitimately is

left to them, i.e., the disposition of constitutional issues

which arise in litigation over which they have jurisdiction.”

Id. (quotation marks omitted) (quoting Huffman, 420 U.S at 609).

Third, “the state courts may construe state law in a way which

renders a constitutional decision unnecessary.”      Id. (quotation

marks omitted) (quoting Alleghany Corp. v. Pomeroy, 898 F.2d

1314, 1317 (8th Cir. 1990)).    Fourth, the “interests of comity

are advanced, and friction reduced, if the courts of a state,


                                  11
rather than the federal courts, determine that the United States

Constitution requires the state to alter its practices.”   Id.

(quotation marks omitted) (quoting Alleghany, 898 F.2d at 1318).


         In this case, it is the state’s interest in providing

education to its citizens that is at issue.   “Providing public

schools ranks at the very apex of the function of a State.”

Wisconsin v. Yoder, 406 U.S. 205, 213 (1972); see also Williams

v. Red Bank Bd. of Ed., 662 F.2d 1008, 1017 (3d Cir. 1981) (“The

state’s interest in education is a substantial one . . . .”),

overruling on other grounds recognized by Schall v. Joyce, 885

F.2d 101, 108 (3d Cir. 1989); Harper v. Pub. Serv. Comm’n of W.

Va., 396 F.3d 348, 354 (4th Cir. 2005) (“Interests like

education, land use law, family law, and criminal law lie at the

heart of state sovereignty . . . .”); Vereen, ex rel. Vereen v.

Norristown Area Sch. Dist., Civ. A. No. 85-5233, 1986 WL 1522,

at *2 (E.D. Pa. Feb. 5, 1986) (“School board activities are

traditionally regarded as important local functions.”).    Indeed,

the Constitution of Pennsylvania mandates that “[t]he General

Assembly shall provide for the maintenance and support of a

thorough and efficient system of public education to serve the

needs of the Commonwealth.”   Pa. Const. art. III, § 14.


         Even if a case meets all of the predicates for Younger

abstention to be possible, there are certain exceptions which

                                12
prevent its application and allow a federal court to determine

whether federal injunctive relief is warranted.     Mitchum, 407

U.S. at 230.     The exceptions include “where irreparable injury

is ‘both great and immediate,’ where the state law is

‘flagrantly and patently violative of express constitutional

prohibitions,’ or where there is a showing of ‘bad faith,

harassment, or other unusual circumstances that would call for

equitable relief.’”     Id. (quotation marks and internal

quotations omitted); see also Cutler v. Amber Green, 754 F.

App’x 96, 101 (3d Cir. 2018) (non-precedential).


         “[A] plaintiff seeking to avoid Younger must

affirmatively demonstrate the justification for application of

an exception.”    Kirschner v. Klemons, 225 F.3d 227, 236 (2d Cir.

2000); see also Juidice v. Vail, 430 U.S. 327, 338 (1977)

(requiring proof of bad faith or harassment); Perez v. Ledesma,

401 U.S. 82, 85 (1971) (“Only in cases of proven harassment or

prosecutions undertaken by state officials in bad faith without

hope of obtaining a valid conviction and perhaps in other

extraordinary circumstances where irreparable injury can be

shown is federal injunctive relief against pending state

prosecutions appropriate.”); Phelps v. Hamilton, 59 F.3d 1058,

1066 (10th Cir. 1995) (holding that the plaintiff “has a heavy

burden of proof” to show that the bad faith or harassment


                                  13
exception applies); Collins v. Kendall Cnty., Ill., 807 F.2d 95,

98 (7th Cir. 1986) (explaining that to make a showing of bad

faith a plaintiff must allege specific facts, more than mere

allegations leading to a conclusory finding, and the specific

evidence must show that the proceedings were brought in bad

faith for the purpose of retaliating).


    B.    Pennsylvania Law on Expulsions from School

          Under Pennsylvania law, a school is required to hold a

formal hearing before a student can be excluded from school for

longer than 10 days.   22 Pa. Code §§ 12.6(b)(2), 12.8(b); Haas

v. W. Shore Sch. Dist., 915 A.2d 1254, 1258 (Pa. Commonw. Ct.

2007).   A student who is excluded for between 1 and 10 days is

“suspended,” but the Pennsylvania Code “does not provide any

recourse” to appeal such a decision; conversely, a student who

is excluded for 10 or more days is “expelled,” and does have the

right to appeal the decision of the formal hearing.     See In re

JAD, 782 A.2d 1069, 1071 (Pa. Commonw. Ct. 2002); 22 Pa. Code

§§ 12.6(b), 12.8(b)(10), 12.8(c).


          Pennsylvania deems a school board’s formal hearing

decision as a local agency adjudication.   2 Pa. Cons. Stat.

§§ 101 et seq.; Haas, 915 A.2d at 1258.    A party may appeal such

an adjudication to the appropriate court of common pleas, and if

still aggrieved thereafter to the commonwealth court.    2 Pa.


                                14
Cons. Stat. §§ 751-752; 42 Pa. Cons. Stat. §§ 762, 933(a)(2);

Haas, 915 A.2d at 1258.   A party must appeal the formal hearing

decision to the court of common pleas within thirty days after

the entry of the adjudication.   42 Pa. Cons. Stat. § 5571(b);

A.S. v. Office for Dispute Resolution (Quakertown Cmty. Sch.

Dist.), 88 A.3d 256, 261–62 (Pa. Commw. Ct. 2014).


         A student may raise constitutional issues in an appeal

of the expulsion decision.   2 Pa. Cons. Stat. § 753(a) (“A party

who proceeded before a local agency under the terms of a

particular statute, home rule charter, or local ordinance or

resolution shall not be precluded from questioning the validity

of the statute, home rule charter or local ordinance or

resolution in the appeal . . . .”); see also J.S. ex rel. H.S.

v. Bethlehem Area Sch. Dist., 757 A.2d 412, 418-24 (Pa. Commw.

Ct. 2000) (considering an expelled student’s constitutional

challenges to his expulsion), aff’d, 807 A.2d 847 (Pa. 2002);

Gentlemen’s Retreat, 109 F. Supp. 2d at 380 & n.6 (citing

various Pennsylvania Commonwealth Court appeals and 2 Pa. Cons.

Stat. § 753).


III. DISCUSSION

    A.   Defendants’ arguments concerning the Rule to Show
    Cause on Younger abstention

         In response to the Rule to Show Cause, Defendants

argued that Younger abstention applies to the whole case.    ECF

                                 15
No. 21 at 1.    According to Defendants, the case involves “the

state’s strong interest in educational matters,” and G.S. has

“the ability to litigate the issues raised in his First Amended

Complaint.”    Id.


           Defendants argued that all three Middlesex factors are

met:    the expulsion proceedings are judicial in nature and are

deemed pending; the state has an interest in regulating public

education, including enforcement of the standards and procedures

that apply to expulsion proceedings; and G.S. can assert

constitutional rights in the state proceedings.       Id. at 3-4.


           Furthermore, Defendants argued that none of the

exceptions to Younger apply:       the state proceedings are not

motivated by bad faith or brought to harass; there is no law at

issue that is flagrantly and patently unconstitutional; and

there is no extraordinarily pressing need for immediate

equitable relief.    Id. at 4-5.


           Defendants concluded that “the Court should abstain

from hearing this case.”    Id. at 5.


       B.   G.S.’s arguments concerning the Rule to Show Cause on
       Younger abstention

           G.S. responded to the Rule by arguing that the Court

is not required under Younger to abstain from hearing Count VIII

because there is no risk of undue interference with state

                                    16
proceedings.    ECF No. 22 at 1.   G.S. argued that Younger

abstention is only justified when there is a need to avoid “the

harms to the principles of comity and federalism that arise when

federal proceedings risk ‘undue interference’ with state

proceedings.”   Id. at 2.


          G.S. expressly “acknowledge[d] that his expulsion

proceeding is a civil enforcement proceeding and that the three

Middlesex factors are satisfied.”       Id. at 3.    “But,” G.S.

argued, “abstention [is] still not warranted in this case

because the proceedings here do not risk ‘undue interference’

with pending state court proceedings.”       Id.


          G.S. went on to explain that he brought all of his

related claims together rather than institute parallel

proceedings on claims that “are related by a close factual

nexus.”   Id. at 4.   G.S. argued that he “did not . . . ignore

the requirements for a state court appeal . . . and bring a

federal action intended to circumvent those state court

procedures.”    Id.   Rather, G.S. argued, he filed all of his

claims in federal court simply “to promote efficiency, avoid

waste, and prevent duplication of efforts.”         Id. at 5.   G.S.

further stated that he brought this case within the time limit

set by Pennsylvania law for appeals of expulsions.        Id. at 4.

G.S. also argued that the federal court will have to rule on

                                   17
Count VIII by applying clear and well-established Pennsylvania

law.   Id. at 4-5.      According to G.S., federal courts have

declined to abstain in cases where “federal claims and a state

expulsion appeal [were] brought simultaneously in federal

court,” and there was no “undue interference” in state

proceedings.   Id. at 5 (citing M.R. v. Bd. of Sch. Comm’rs of

Mobile Cnty., CIV. A. No. 11-0245-WS-C, 2012 WL 3778283, at *6

(S.D. Ala. Aug. 30, 2012); G.R. v. Colonial Sch. Dist., 17-cv-

02749, slip op. at 13-14 (E.D. Pa. May 23, 2018).


            G.S. did not argue that any of the exceptions to

Younger abstention apply in this case.       G.S. concluded that

“this case does not jeopardize principles of comity and

federalism” and requested “that the Court not abstain from the

exercise its undisputed jurisdiction over all of Plaintiffs’

claims.”    Id. at 5.


       C.   Younger abstention applies in this case

            Properly considered, this case is an appeal of the

School District’s decision to expel G.S.       The First Amended

Complaint contains three groups of claims that are related by

certain common factual issues:       the federal claims concern

G.S.’s First Amendment rights; Count VIII concerns G.S.’s

procedural and evidentiary rights in the expulsion hearing; and

Count IX concerns G.S.’s rights against defamation.       While Count


                                    18
VIII is a procedural attack on the expulsion, the First

Amendment claims are a substantive attack on the basis for

G.S.’s expulsion.   Thus, G.S. is challenging both the merits of

his expulsion and the means by which he was expelled.          Although

he has not appealed directly to the state court to argue that

there was no substantive basis for his expulsion, he has brought

such a challenge here in claims that would be made in a direct

challenge in state court.   In other words, the substantive

challenge to the expulsion has been brought in claims dressed up

as § 1983 First Amendment claims.


         The proper place for a Pennsylvanian student to appeal

both the procedural and substantive aspects of an expulsion is

to the court of common pleas.   22 Pa. Code §§ 12.6(b)(2),

12.8(b); Haas, 915 A.2d at 1258.       Here, if G.S. prevails on the

grounds that his speech was protected, he will have necessarily

undermined the expulsion without giving the state court system

its proper opportunity to review the matter.       Given the

allegations for which G.S. seeks redress, and the state’s strong

interest in regulating education and appropriately disciplining

students, a full-fledged Younger analysis is warranted.


         Under Supreme Court jurisprudence, the Court must

engage in a three-step inquiry.     At step one, the Court must

determine whether the case is a state criminal prosecution; a

                                  19
civil enforcement proceeding; or a civil proceeding concerning

the state courts’ ability to perform judicial functions.     See

Sprint, 571 U.S. at 78.


           At step two, the Court determines whether the three

Middlesex conditions are met:   1) the proceeding is ongoing; 2)

implicates important state interests; and 3) provides an

adequate opportunity to raise federal challenges.    Id. at 81.


           At step three, the Court determines whether one of

four exceptions are met:    (1) an irreparable injury that is both

great and immediate; (2) the state law flagrantly and patently

violates express constitutional prohibitions; (3) there is a

showing of bad faith or harassment; or (4) other unusual

circumstances call for equitable relief.    Mitchum, 407 U.S. at

230.


           1.   Type of proceeding


           The Court begins by considering whether the state

proceeding is apt for further Younger analysis.    The Court can

readily dispense with the first and third categories of

proceedings because this case is neither a state criminal

prosecution nor a civil proceeding concerning the state courts’

ability to perform judicial functions.     See Sprint, 571 U.S. at

78.    Thus, the Court must consider whether the state proceedings


                                 20
fall within the second category of a civil enforcement

proceeding that is “akin to a criminal prosecution in important

respects.”    Id. at 79.


           Pennsylvania, acting in its sovereign capacity through

Rose Tree-Media School District, initiated the disciplinary

proceedings to determine whether to punish G.S. for making

statements that the School District considered were terroristic

threats.     There was an investigation followed by a formal

hearing which included many protections that were the same or

similar as those that a criminal defendant would be afforded,

including:    notification of the charges; the right to be

represented by counsel; the right to be presented with the names

of the witnesses against the student, and any statements made by

those witnesses; the right to request the witnesses appear at

the hearing and answer questions or be cross-examined; the right

to testify and to present witnesses; and the right to appeal.

See 22 Pa. Code § 12.8(b).     Adding some gloss to the foregoing

analysis, the Court observes that the police were involved in

the incident leading to the expulsion.


           Courts in other circuits have come concluded that

disciplinary proceedings conducted by educational institutions,

albeit universities, are apt for Younger abstention.     See Doe v.

Univ. of Ky., 860 F.3d 365, 370 (6th Cir. 2017); Sanchez v.

                                  21
Ariz. Bd. of Regents, No. CV-15-01591-PHX-JAT, 2015 WL 6956288,

at *3 (D. Ariz. Nov. 10, 2015).


          In Doe, the Sixth Circuit affirmed the Eastern

District of Kentucky’s decision that Younger abstention applied

to a case involving an underlying student disciplinary

proceeding.   See Doe, 860 F.3d at 369-70.      The Sixth Circuit

summarized key aspects of the disciplinary proceeding that

rendered the proceeding akin to a criminal prosecution in

important respects.   First, “the disciplinary proceeding was

brought to sanction Doe and could have [had] severe

consequences, such as expulsion and future career implications.”

Id. at 370.    Second, the state was “a party to the proceeding

and initiated the action.”    Id.    Third, “the case against Doe

involved a filed complaint, an investigation, notice of the

charge, and the opportunity to introduce witnesses and

evidence.”    Id.


          The Sixth Circuit gave short shrift to the appellant’s

argument that the disciplinary proceedings lacked “some of the

due process protections for a criminal trial, such as having an

attorney cross-examine witnesses and being able to subpoena

witnesses . . . .”    Id.   The court noted that cross-examination

by the hearing officer was permitted, and that the student could

submit questions to be asked.     Id.    Further, the student was

                                    22
permitted to have counsel present at the hearing.   Id.    The

court concluded that the differences between the school

disciplinary proceedings at issue and a typical criminal

prosecution were insufficient to place the proceedings outside

of the scope of Younger:   “while the proceeding may lack all the

formalities found in a trial, it contains enough protections and

similarities to qualify as ‘akin to criminal prosecutions’ for

purposes of Younger abstention.”     Id.


         The Court concludes that the formal hearing and appeal

are the type of state proceedings to which Younger abstention

could be appropriate.


         2.   Middlesex conditions


         The Court must consider whether all three of the

Middlesex conditions are met.   First, under Third Circuit

precedent, the state proceedings are deemed pending.   O’Neill,

32 F.3d at 791.   The expulsion was a coercive administrative

proceeding initiated by the State, through the school, in a

state forum i.e. the School Board hearing.    Furthermore,

Pennsylvania law provides adequate state-court judicial review

of the expulsion.   Finally, G.S. chose not to pursue his state-

court judicial remedies in the Court of Common Pleas, but

instead sought to invalidate the State’s judgment by filing a

federal action.
                                23
           Second, the state proceedings implicate important

state interests.    Education, educational policies, and

discipline in schools are of the highest interest to

Pennsylvania.


           Third, Pennsylvania law allows G.S. to raise his

constitutional claims in an appeal of the expulsion in the Court

of Common Pleas.


           In sum, the Court finds that all of the Middlesex

conditions are met by the facts and circumstances of this case.

Accordingly, Younger abstention is proper unless an exception

applies.


           3.   Exceptions


           At the final stage of Younger analysis, the Court

considers whether an exception applies to prevent abstention.

Defendant argued that none of the exceptions apply in this case.

Despite this, G.S. did not argue that any of the recognized

exceptions applies to this case.1     As such, Younger abstention is

therefore proper.



1         Defendants submitted their brief first and argued that
none of the exceptions applied, and therefore the Court should
abstain from hearing the case. ECF No. 21 at 4-5. One week
later, G.S. filed his response, but did not invoke any of the
exceptions. See ECF No. 22.

                                 24
           For completeness, the Court will discuss two other

issues raised by G.S.     The only argument made by G.S. to counter

the application of Younger abstention was an “undue

interference” argument.    According to G.S., even if all three

Middlesex conditions are met, the Court must consider whether

the interference in the state court proceedings would be “undue

interference,” and if not, abstention is not justified.     ECF No.

22 at 3.


           G.S.’s argument fails for two reasons.   First, a lack

of “undue interference” is not a recognized exception.    Second,

the argument is erroneous, apparently being based on a

misunderstanding of the Third Circuit’s discussion of Sprint in

its opinion in ACRA, 748 F.3d at 136-38.


           In ACRA, the Third Circuit explained that Younger

abstention applies “only in ‘exceptional’ circumstances, where

‘the prospect of undue interference with state proceedings

counsels against federal relief,” and that the exceptional

circumstances “arise only where the federal action interferes

with one of [the] three categories of cases.”     ACRA, 748 F.3d at

136 (citations omitted).    As is clear from ACRA, the prospect of

undue interference necessarily arises in the three categories of

cases, and there is no extra test to be performed after

Middlesex analysis.

                                  25
            Contrary to G.S.’s argument, if the Court were to

decide the merits of G.S.’s First Amendment claims, it would be

that Court that necessarily unduly interfered with state

proceedings precisely because of the nature of those proceedings

and the relief sought.    The integrity of Pennsylvania’s appeals

process for this type of case would be absolutely disrupted by

the Court’s intervention mid-process, and the Court would

demonstrate a lack of respect for the sovereignty of

Pennsylvania.   See NOPSI, 491 U.S. at 369.


            The final points raised in G.S.’s brief were

“efficiency” arguments.     ECF No. 22 at 4-5.   The only reasons

provided by G.S. for bringing “all of his related claims

together rather the instituting parallel proceedings” were “to

promote efficiency, avoid waste, and prevent duplication of

efforts.”    ECF No. 22 at 4.   But such efficiency arguments, like

undue interference, are not one of the exceptions to Younger,

nor does efficiency play any other role in Younger analysis.


IV.   CONCLUSION

            The Court finds that this case is one of the

exceptional cases where abstaining in this matter is required

under Younger and its progeny.     Accordingly, the Court abstains

on Counts I to VIII.     By virtue of the Court’s abstention, the

Court lacks jurisdiction over the only remaining claim, the


                                  26
defamation claim in Count IX, because that claim was brought in

federal court only on supplemental jurisdiction.   The Court will

therefore dismiss the First Amended Complaint in its entirety.




                               27
